July 29, 2019



Jessica Elaine Colon

4335 Kaihoo Place
                                     jUL 30 20W
                                D\STRICT OF HAWAII
Honolulu, HI 96816

(425)691-9981



Sue Beitia, Clerk of Court

United States District Court

300 Ala Moana Blvd. C338

Honolulu, HI 96813




To: Ms. Colon and Ms. Beitia

This letter is to acknowledge that Century 21 iProperties Hawaii has received the complaint and the
documents that were attached to the complaint.

We did not receive two copies of the waiver form and we did not receive a stamped self addressed
envelope that is indicated in the notice.

Please let me know if you need anything else from me at this time. We are fully prepared to comply
with Rule 16 Scheduling Order that we received from the U.S. District Court and look forward to
defending against the allegations.



Sincerely,




Abe Lee

Owner Century 21 iProperties Hawaii
HID 440(Rev 12/09) SuzmxKias in a Civil Acticm                                                       REe^iVED
                                     United States District Cou^ jyug pm 35 00
                                                                   for die

                                                              District of Hawaii


                 JESSICA ELAINE COLON


                             Plaintiff

                                V.                                           Civil Action No. CV 18-00399 DKW-RT
          CENTURY 21 PROPERTIES HAWAII


                           Dffendant


                                                  SUMMONS IN A CIVIL ACTION


To:(Dffendam's name and address) CENTURY 21 PROPERTIES HAWAII




         A lawsuit has been filed against you.

         Witliin 21 days after service of this siuiunons on you(not counting tlie day you received it) — or 60 days if you
are the United States or a United States agency, or an ofBcer or employee ofthe United States described in Fed. R. Civ.
P. 12(aX2)or(3) — you must serve on the plaintiff an answer to tlie attached complaint or a motion imder Rule 12 of
the Federal Rules of Civil Procedtue. The answer or motion must be served on the plaintiff or plaintifiTs attorney,
whose name and address are:              Jessica Elaine Colon
                                         4335 Kaihoo Place
                                         Honolulu, HI 96816
                                         (425)691-9981



         If you fail to respond,judgment by default will be entered against you for the rehef demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                   SUE BEITIA,CLERK
                                                                               CLERK OF COURT



Date:            07/17/2019                                                        /S/ SUE BEITIA. CLERK by EA Deputy Clerk
                                                                                          Signature ofClerk or D^uty Clerk
AO 398 (Rev. 01/09) Notice ofa Lawsuit and Request to Waive Service ofa Summons
                                                                                                           RECEIVED

                                     United States District CdORW-18 pm3!00
                                                                       for the
                                                                                                     U S MARSHALS SERVICf
                                                                     District of Hawaii                   HONOLULU. HI.
          Jessica Elaine Colon                           _„
                    Plaintiff                                                                                                           CT
                                V.                                                 Civil Action No. CV 18-00399 DKW-SSe
          Century 21 Properties Hawaii
                           Defendant


                 NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To:       Century 21 Properties Hawaii
      (Name ofthe defendant or - ifthe defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

          Why are you getting this?

         A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy ofthe complaint is attached.

        This is not a summons,or an official notice from the court. It is a request that,to avoid expenses, you waive formal
service of a summons by signing and retuming the enclosed waiver. To avoid these expenses, you must return the signed
waiver within          days (give at least 30 days, or at least 60 days ifthe defendant is outside anyjudicial district ofthe United States)
from the date shown below, which is the date this notice was sent. Two copies ofthe waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for retuming one copy. You may keep the other copy.

         What happens next?

         If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below)to answer the complaint(or 90 days if this notice is sent to you outside any judicial district of
the United States).

        If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

         Please read the enclosed statement about the duty to avoid unnecessary expenses.

         I certify that this request is being sent to you on the date below.                                                             —            -


Date:
                                                                                            Signature ofthe attorney or unrepresented party

                                                                                     Jessica Elaine Colon
                                                                                                              Printed name




                                                                                     1050 Bishop Street #288. Honolulu. HI                                96816
                                                                                                                 Address


                                                                                     iessica_cln@vahoo,com
                                                                                                             E-mail address


                                                                                     (425) 691-9981
                                                                                                            Telephone number
